DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 6-10 in the reply filed on December 22, 2020 is acknowledged.
Newly submitted Claims 16-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Elected Claims 6-10 pertain to a method for three-dimensional printing.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 16-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheung, et al. (US 2014/0037873).

In reference to Claim 6, Cheung discloses a method to generate a set of multiscale density threshold matrices for three-dimensional printing ([0193]), the method comprising: specifying, via a processor, dimensions of a fundamental rectangular period of a density threshold matrix and specifying a maximum number of scales to generate ([0118], [0123], [0217]); and generating, via the processor, a density threshold matrix for each scale based on the fundamental rectangular period to provide the set of multiscale density threshold matrices ([0129], [0136], [0217]).

In reference to Claim 7, Cheung discloses the method of Claim 6, as described above.
Cheung discloses generating the density threshold matrix for each scale based on the fundamental rectangular period to provide the set of multiscale density threshold matrices comprises: initializing, via the processor, a scale value to one and initializing a matrix size to the dimensions of the fundamental rectangular period ([0118]); and via the processor, repeating until the scale value is greater than the maximum number of scales: generating a single threshold matrix having a size corresponding to the matrix size ([0116]); replicating the single threshold matrix based on the scale value to provide one density threshold matrix of the set of multiscale density threshold matrices; reducing the matrix size by dividing each dimension of the matrix size by two; and setting the scale value equal to the scale value plus one ([0197]-[0198]).

In reference to Claim 8, Cheung discloses the method of Claim 6, as described above.
Cheung discloses each of the dimensions of the fundamental rectangular period is a factor of two to the power of the maximum number of scales minus one ([0129], [0136], [0197]-[0198], [0217]).

In reference to Claim 9, Cheung discloses the method of Claim 7, as described above.


In reference to Claim 10, Cheung discloses the method of Claim 7, as described above.
Cheung discloses the set of multiscale density threshold matrices defines a set of tetrahedral matrices or a set of cubic matrices ([0118], [0218]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742